Citation Nr: 0124363	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  00-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969 
and from July 1969 to December 1988.

By rating decision in November 1990, service connection was 
granted for generalized anxiety disorder and a 10 percent 
evaluation was assigned.  In October 1999, the veteran 
submitted a request to amend his grant of service connection 
to include PTSD.  

This appeal arises from a December 1999 rating decision of 
the Montgomery, Alabama Regional Office (RO), which changed 
the grant of service connection from generalized anxiety 
disorder to PTSD in order to reflect the veteran's current 
treatment diagnosis.  In addition, the evaluation of the 
veteran's psychoneurosis was increased from 10 percent to 30 
percent disabling effective from the date of claim in October 
1999.  Thereafter, by rating decision in November 2000, a 50 
percent evaluation was assigned for PTSD effective from the 
October 1999 date of claim. 

The veteran appeared and testified before the undersigned 
member of the Board at a July 2001 Travel Board hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim for a higher rating for PTSD, VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2 (2001); Green v. Derwinski, 1 Vet. App. 121 
(1991).  In this case, the veteran was afforded a VA 
psychiatric examination in December 1999 in support of his 
request that the grant of service connection be changed from 
generalized anxiety disorder to PTSD.  The report of 
examination shows that the examiner indicated that the 
veteran's claims folder was not available.  Since that time, 
current treatment records for PTSD have been obtained, but 
the veteran has not been afforded a VA rating examination 
much less a rating examination that was based on the complete 
medical record.  As a result, the December 1999 VA 
psychiatric examination is fundamentally flawed for the 
purpose of evaluating the current claim for an increased 
evaluation.

The Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Here, the existing clinical findings are not 
adequate to rate the veteran's PTSD under all of the 
applicable rating criteria in Diagnostic Code 9411.  In 
addition, the Board notes that recent VA outpatient treatment 
notations have included Global Assessment of Functioning 
(GAF) scores of 38; whereas, the December 1999 VA psychiatric 
examination provided a GAF score of 60.  Accordingly, a VA 
psychiatric examination must be conducted to provide complete 
clinical findings in order to facilitate a full and fair 
evaluation of the veteran's PTSD.

As the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law (see Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)), the examiner is being furnished the 
pertinent excerpt from the Rating Code governing ratings of 
psychiatric disabilities so that the examiner may address the 
type of information needed by the Board to assign a rating to 
the veteran's disability.  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships....50

38 C.F.R. § 4.130 (2001)

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, all current treatment records relative to the 
service-connected PTSD should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers who have 
treated him for the service-connected 
PTSD.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder to include those from 
the veteran's treating VA medical 
facility.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
All disability should be evaluated in 
relation to its history in light of the 
whole recorded history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this remand must 
be furnished to the examiner prior to the 
examination.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set 
forth in Diagnostic Code 9411 of the 
rating schedule.  The examiner should 
also provide a full multi-axial 
evaluation to include the assignment of a 
numerical score on the GAF scale.  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score, particularly in 
light of previously assigned scores.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Massey and 
Green.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 (2001) which should be 
adhered to in the event that the veteran 
fails to appear for a scheduled 
examination without good cause.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The veteran and his representative 
should then be afforded a reasonable 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


